Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	The Examiner acknowledges the applicant’s amendment filed February 21, 2021.  At this point claims 1-3, 5-13, 15-19 and 21-23 are pending in the instant application and ready for examination by the Examiner.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 6-12, 16-18 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more due. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four categories of invention, i.e., Process, machine, manufacture or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step2A, Prong 1), it is determined whether or 2019 PEG for more details of the analysis.  

Step 1
According to the first part of the analysis, in the instant application, claims 1-2, 6-10 and 22 are directed to a method. Claims 11-12, 16-17 and 23 are directed to instructions executable on a processor. Claims 18 and 21 are directed to a digital processor.  Thus each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture or composition of matter). 
These claims represent a process.

Claim 1

extracting a value of a sign bit from a signed binary value, the signed binary value produced by subtraction of a first variable related to a standard deviation of a probability distribution of the mixture model from a second variable relating to a distance of a sample from a mean of the probability distribution:
determining by the processor, whether the sample matches the probability distribution based on the value of the sign bit and
determining, by the processor, values of one or more multiplicative factors based on the value of the sign bit; and
updating, by the processor, at least one parameter of the probability distribution, wherein updating the at least one parameter of the probability distribution includes utilizing an infinite impulse response filter with the values of the one or more multiplicative factors as coefficients of the infinite impulse response filter to update the at least one parameter of the probability distribution. 

Claim 11
A computer-readable non-transitory medium comprising one or more instructions for parallel and pipelined processing, for a mixture model and alleviating a need to use if-else statements to implement control decisions of the mixture models, wherein, when the one or more instructions are executed by a processor, the one or more instructions configure the processor to:

determine whether the sample matches the probability distribution based on the value of the sign bit; and
determine values of one or more multiplicative factors based on the value of the sign bit; and
update at least one parameter of the probability distribution, wherein updating the at least one parameter of the probability distribution includes utilizing an infinite impulse response filter with the values of the one or more multiplicative factors as coefficients of the infinite impulse response filter to update the at least one parameter of the probability distribution. 

Claim 18
A digital signal processor for parallel and pipelined processing for a mixture model and alleviating a need to use if-else statements to implement control decisions of the mixture models, the digital signal processor comprising:
a plurality of hardware computation blocks; and
memory having instructions stored thereon, the instructions for processing a sample based on the mixture model, wherein the instructions cause the digital signal processor to:

extract a value of a sign bit from the signed binary value, the value of the sign bit to be utilized as a decision variable; and 
update using the one or more multiplier-accumulator blocks, a parameter of the probability distribution, wherein the decision variable is utilized by the one or more multiplier-accumulator blocks for the update of the parameter of the probability distribution. 

Step 2A, Prong 1  
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception  (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1), In this case, the claims are determined to recite a judicial exception as explained below. 

Claim(s) 1 and 11substantially recite
….extracting a value of a sign bit from a signed binary value, the signed binary value produced by subtraction of a first variable related to a standard deviation of a 
…extract a value of a sign bit from a signed binary value, the signed binary value produced by subtraction of a first variable related to a standard deviation of a probability distribution of the mixture model from a second variable relating to a distance of a sample from a mean of the mixture model; (Claim 11)
Extracting a sign is a mathematical process due to it is the result of a subtraction of 2 values.

Claim(s) 1 and 11 substantially recite
…determining by the processor, whether the sample matches the probability distribution based on the value of the sign bit and(Claim 1)
…determine whether the sample matches the probability distribution based on the value of the sign bit; and(Claim 11)
Using the value called ‘sign bit’ to determine a ‘match’ is a mathematical process. 

Claim(s) 1 and 11 substantially recite
…determining, by the processor, values of one or more multiplicative factors based on the value of the sign bit; and(Claim 1)
…determine values of one or more multiplicative factors based on the value of the sign bit; and(Claim 11)
Using a function to generate a multiplicative factor is a mathematical process. 


…extract a value of a sign bit from the signed binary value, the value of the sign bit to be utilized as a decision variable; and (Claim 18)
Generating a sign bit value is a mathematical process. 

Claim(s) 2 and 12 substantially recite
…determining by the processor, whether the sample matches a second probability distribution of the mixture model; (Claim 2)
…determine whether the sample matches a second probability distribution of the mixture model; and(Claim 12)
Being able to compare values is a mathematical process.

Claim(s) 2 substantially recite
…determining, by the processor, second values of one or more multiplicative factors based on whether the sample matches the second probability distribution of the mixture model: and(Claim 2)
Being able to compare values is a mathematical process in addition to generating second values.

Claim(s) 12 substantially recite
…multiplicative factors is a function of the second decision variable; and (Claim 12)
The use of a function is a mathematical process.

Claim(s) 12 substantially recite
…update at least one parameter of the second probability distribution based on whether the sample matches the second probability distribution. (Claim 12)
Determining a match that is used for possible updating is a mathematical process.

Claim(s) 6 substantially recite
…wherein: determining whether the sample matches the probability distribution includes determining whether the value of the sign bit indicates that the second variable is larger that the first variable. (Claim 6)
The ability to determine which is larger is a mathematical process.

Claim(s) 8substantially recite
…wherein determining whether the sample matches the probability distribution includes determining that the sample matches the probability distribution in response to the value of the sign bit indicating that the second variable is smaller than the first variable or determining that the sample does not match the probability distribution in response to the value of the sign bit indicating that the second variable is larger than the first variable. (Claim 8)
Determining a match that is used for possible updating is a mathematical process.


…the mixture model comprises a Mixture of Gaussians model; the Mixture of Gaussians model comprises a plurality of Gaussians probability distributions; the plurality of Gaussians probability distributions includes the probability distribution; and the at least one parameter is a weight parameter, a mean parameter, or a variance parameter of the probability distribution. (Claim 9)
The generation of weight, mean, and variance are all based on functions and thus a mathematical process.

Claim(s) 10 substantially recite
…determining whether the sample matches the probability distribution comprises determining whether the pixel of the image frame of the video belongs to a foreground or a background. (Claim 10)
The ability to determine foreground or background is accomplished by a function and thus a mathematical process.

Claim(s) 22 substantially recite
…wherein determining the values of the one or more multiplicative factors based on the value of the sign bit comprises setting a value of a first multiplicative factor of the one or more multiplicative factors to be equal to the value of the sign bit. (Claim 22)
The generation of a sign bit value using multiplicative factors with requirements of being equal is a mathematical process. 


….to determine whether the value of the sign bit indicates that second variable . (Claim 17)
The generation of a value and then assigning it to variable is a mathematical process.

Step 2A, Prong two: 
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all the claims individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below. 

Claim(s) 18 further recite
….memory having instructions stored thereon, the instructions for processing a sample based on the mixture model, wherein the instructions cause the digital signal processor to: (Claim 18)
….a plurality of hardware computation blocks; and (Claim 18)
The use of generic computer components in a generic manner is not a practical application. It is merely a generic computer component performing generic computer functions. MPEP 2106.07(b)


….produce, using the one or more subtraction hardware computation blocks, a secondary binary value that indicates, whether a sample matches a probability distribution of the mixture model, wherein the signed binary value is to be produced by subtraction of a first variable relating to a standard deviation from a second variable relating to a distance of a sample from a mean of the mixture model; (Claim 18)
….wherein the one or more instructions further configure the processor to: cause a subtraction hardware computation block to subtract the first variable from the second variable to produce the signed binary value. (Claim 23)
The use of generic computer components such as a computation block, in a generic manner is not a practical application. It is merely a generic computer component performing generic computer functions. MPEP 2106.07(b)

Claim(s) 1 and 11 further recite
….updating, by the processor, at least one parameter of the probability distribution, wherein updating the at least one parameter of the probability distribution includes utilizing an infinite impulse response filter with the values of the one or more multiplicative factors as coefficients of the infinite impulse response filter to update the at least one parameter of the probability distribution. (Claim 1)
….update at least one parameter of the probability distribution, wherein updating the at least one parameter of the probability distribution includes utilizing an infinite impulse response filter with the values of the one or more multiplicative factors as 
The use of generic computer components such as an infinite impulse response filter, in a generic manner is not a practical application. It is merely a generic computer component performing generic computer functions. MPEP 2106.07(b)

Claim(s) 18 further recite
….update using the one or more multiplier-accumulator blocks, a parameter of the probability distribution, wherein the decision variable is utilized by the one or more multiplier-accumulator blocks for the update of the parameter of the probability distribution. (Claim 18)
The use of generic computer components such as an multiplier–accumulator block, in a generic manner is not a practical application. It is merely a generic computer component performing generic computer functions. MPEP 2106.07(b)

Claim(s) 2 further recite
….updating, by the processor, at least one parameter of the second probability distribution, wherein updating the at least one parameter of the second probability distribution utilizing a second infinite impulse response filter with the second values of the one or more multiplicative factors as coefficients of the infinite impulse response filter to update the at least one parameter of the probability distribution. (Claim 2)


Claim(s) 7, 16 and 21 further recite
….wherein the infinite impulse response filter is implemented via one or more multiplier-accumulator blocks of the processor. (Claim 7)
….wherein the infinite impulse response filter is implemented via a multiplier-accumulator block of the processor. (Claim 16)
….wherein the one or more multiplier-accumulator blocks implement an infinite impulse response filter to update the parameter of the probability distribution. (Claim 21)
The use of generic computer components such as an infinite impulse response filter and multiplier–accumulator block, in a generic manner is not a practical application. It is merely a generic computer component performing generic computer functions. MPEP 2106.07(b)

Claim(s) 10 further recite
….the sample comprises one or more pixel values of a pixel of an image frame of a video; and (Claim 10)
Input values of a pixel is not a practical application. It is merely data input. Mere data gathering or the ability input for an equation is insignificant activity MPEP 2106.05(g) 


Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below. 


Claim(s) 18 further recite
….memory having instructions stored thereon, the instructions for processing a sample based on the mixture model, wherein the instructions cause the digital signal processor to: (Claim 18)
….a plurality of hardware computation blocks; and (Claim 18)
The use of generic computer components in a generic manner is not significantly more. 

Claim(s) 18 and 23 further recite
….produce, using the one or more subtraction hardware computation blocks, a secondary binary value that indicates, whether a sample matches a probability distribution of the mixture model, wherein the signed binary value is to be produced 
….wherein the one or more instructions further configure the processor to: cause a subtraction hardware computation block to subtract the first variable from the second variable to produce the signed binary value. (Claim 23)
The use of generic computer components such as a computation block, in a generic manner is not significantly more. 

Claim(s) 1 and 11 further recite
….updating, by the processor, at least one parameter of the probability distribution, wherein updating the at least one parameter of the probability distribution includes utilizing an infinite impulse response filter with the values of the one or more multiplicative factors as coefficients of the infinite impulse response filter to update the at least one parameter of the probability distribution. (Claim 1)
….update at least one parameter of the probability distribution, wherein updating the at least one parameter of the probability distribution includes utilizing an infinite impulse response filter with the values of the one or more multiplicative factors as coefficients of the infinite impulse response filter to update the at least one parameter of the probability distribution. (Claim 11)
The use of generic computer components such as an infinite impulse response filter, in a generic manner is not significantly more. 

Claim(s) 18 further recite

The use of generic computer components such as an multiplier–accumulator block, in a generic manner is not significantly more. 

Claim(s) 2 further recite
….updating, by the processor, at least one parameter of the second probability distribution, wherein updating the at least one parameter of the second probability distribution utilizing a second infinite impulse response filter with the second values of the one or more multiplicative factors as coefficients of the infinite impulse response filter to update the at least one parameter of the probability distribution. (Claim 2)
The use of generic computer components such as an infinite impulse response filter, in a generic manner is not significantly more. 

Claim(s) 7, 16 and 21 further recite
….wherein the infinite impulse response filter is implemented via one or more multiplier-accumulator blocks of the processor. (Claim 7)
….wherein the infinite impulse response filter is implemented via a multiplier-accumulator block of the processor. (Claim 16)
….wherein the one or more multiplier-accumulator blocks implement an infinite impulse response filter to update the parameter of the probability distribution. (Claim 21)


Claim(s) 10 further recite
….the sample comprises one or more pixel values of a pixel of an image frame of a video; and (Claim 10)
Input values of a pixel is not significantly more. It is merely data input. 


Response to Arguments
3.	Applicant’s arguments filed on February 21, 2021 for claims 1-3, 5-13, 15-19 and 21-23 have been fully considered but are not persuasive.

4.	Applicant’s argument:
Examiner Interview

The Undersigned held two telephonic interview, on October 23, 2020 and October 29, 2020 with Examiner Coughlan, to discuss a possible 101 rejection and suggested amendment to address the rejection. The suggested amendment involves amending claims to include subject matter of some of the dependent claims. In particular, "during a same clock cycle" was of interest to the Examiner. A potential amendment to Claim 1 and relevant support passages of the application as-filed were shared by the Undersigned with Examiner Coughlan by email on October 29, 2020. It does not appear that the email was received.
Upon receipt of this non-final office action, on November 23, 2020, the Undersigned immediately reached the Examiner by phone to discuss the non-receipt of the email from October 29, 2020, and resent the same email to the Examiner. The Examiner invites the Undersigned to submit a formal amendment for further consideration.
The Undersigned thanks the Examiner for his patience and for issuing a non-final office action to provide an opportunity to address the Examiner's concerns.



Applicant respectfully traverses the 101 rejections on claims 1-2, 6-12,16-18, and 21-23. Specifically, Applicant disagrees that the recited features have no practical applications or that the recited features are performing generic computer functions.

To move prosecution forward. Applicant amends the claims to recite the practical application of parallel and pipelined processing for a mixture model in a processor and alleviating a need to use if-else statements to implement control decisions of the mixture model. Such practical application is a notable improvement over the state of the art.

Examiner’s answer:
	The concept of "during a same clock cycle" within the body of the claim is not equivalent to ‘parallel and pipelined processing for a mixture model in a processor and alleviating a need to use if-else statements to implement control decisions of the mixture model’ within the preamble of the claim. 

5.	Applicant’s argument:

Furthermore, Applicant submits the following reasoning for why the claimed invention amounts to significantly more than the abstract idea itself. Specifically, each recited limitation reflect an improvement in the functioning of a processor and in the computing field. Therefore, the claim integrates the alleged judicial exception into a practical application and thus imposes meaningful limits on any alleged recited judicial exception. Applicant notes that the claim limitations should not be evaluated in a vacuum, rather, the analysis should take into consideration all the claim limitations and how those limitations interact and impact each other when evaluating whether the exception is integrated into a practical application.

Examiner’s answer:
	This remains abstract due to no connection to an actual thing. ‘ during the same clock cycle’ links it to a processor.

6.	Applicant’s argument:


•    Applicant describes that mixture models are used for determining whether a pixel in a frame belongs to foreground or to background. Unfortunately, conventional implementations are not suitable for real-time applications.

o See paragraph 5.

•    Applicant identifies a problem in the functioning of a processor and computing technology. Namely, conventional implementations of mixture models in a processor suffer from low throughput and are slow.

o See paragraphs 6, 32, and 35 for technical explanation of the problem with if-else statements.

• The claimed invention improves upon the functioning of a processor and in the computing field. The specification explains how probability distributions in mixture models can be updated without if-else statements, by embedding the control decision as multiplicative factors. The claimed invention thus improves throughput and speed over conventional implementations.

o See paragraphs 36-44 for an overview of how to avoid if-else statements with multiplicative factors.

o See paragraphs 48 and 49 for how parallelism is achieved using decision variables and multiplicative factors.

o See paragraphs 50 and 51 for technical advantages of using an MR filter.

Examiner’s answer:
The determination of a pixel is post solution activity. Identifying a problem is irrelevant. Not using if-else statements is irrelevant.  High-throughput computing (HTC) is a computer science term to describe the use of many computing resources over long 


Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


6.	Claims 1-2, 6-12, 16-18, 21-23 are rejected.
	Claims 3, 5, 13, 15 and 19 are objected.


Correspondence Information

	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)











/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121